Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding claims 1-3 and 15-25, among other subject matters claimed, no prior art found having a plurality of input bondpads integrally formed in the semiconductor die between the input die side and the transistor, wherein the plurality of input bondpads is electrically connected to the input of the transistor; a first output bondpad integrally formed in the semiconductor die between the input die side and the transistor, wherein the first output bondpad is positioned between two input bondpads of the plurality of input bondpads; and a conductive structure integrally formed in the semiconductor die that directly electrically connects the output of the transistor to the first output bondpad.
Regarding claims 4-14, among other subject matters claimed, no prior art found having first transistor finger includes a first gate extending in a first direction from the input die side toward the output die side and overlying a first channel region in the base semiconductor substrate, wherein the first gate has a first gate end proximate to the input die side, a second gate end proximate to the output die side, and first and second gate sides extending between the first and second gate ends, a first drain region in the base semiconductor substrate and extending in the first direction, wherein the first drain region is located adjacent to the first gate side, and a first drain contact overlying the first drain region and extending in the first direction, wherein the first drain contact has a first drain contact end proximate to the input die side, and a second drain contact end proximate to the output die side; a first gate bondpad electrically connected to the first gate, wherein the first gate bondpad is integrally formed in the build-up structure between the input die side and the first transistor finger; and a first input-side drain bondpad directly electrically connected to the first drain contact, wherein the first input-side drain bondpad is integrally formed in the build-up structure between the input die side and the first transistor finger.
Regarding claims 26 and 27, among other subject matters claimed, no prior art found having: the amplifier input, the transistor die, the amplifier output, and the output circuit form portions of a first amplification path; a second amplification path; a power divider with a divider input configured to receive a radio frequency (RF) signal, a first divider output coupled to an input of the first amplification path, and a second divider output coupled to an input of the second amplification path, wherein the power divider is configured to divide the RF signal into a first RF signal that is provided to the first amplification path through the first divider output, and into a second RF signal that is provided to the second amplification path through the second divider output; and a combining node configured to receive and combine amplified RF signals produced by the first and second amplification paths.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh V. Nguyen whose telephone number is (571) 272-1767. The examiner can normally be reached from 8:30 AM – 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN D. DONOVAN can be reached on (571) 272-1988. The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/KHANH V NGUYEN/           Primary Examiner, Art Unit 2843